Exhibit 10.3

Confidential information in this Amendment No. 1 to Third Amended and Restated
Loan and Servicing Agreement has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a Confidential Treatment Request

AMENDMENT NO. 1 TO

THIRD AMENDED AND RESTATED

LOAN AND SERVICING AGREEMENT

This AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED LOAN AND SERVICING AGREEMENT,
dated as of September 19, 2011 (this “Amendment”), is executed by and among DT
WAREHOUSE, LLC, a Delaware limited liability company (together with its
successors and assigns, the “Borrower”), DT CREDIT COMPANY, LLC, an Arizona
limited liability company, as servicer (in such capacity, the “Servicer”), WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as Backup
Servicer, Paying Agent and Securities Intermediary, DEUTSCHE BANK AG, NEW YORK
BRANCH, as Program Agent for the Conduit Lenders and the Committed Lenders and
as sole Managing Agent and sole Committed Lender, and MONTEREY FUNDING LLC, as a
Conduit Lender. Capitalized terms used, but not otherwise defined herein, shall
have the meanings ascribed thereto in the “Loan and Servicing Agreement”
(defined below).

WITNESSETH:

WHEREAS, the Borrower, the Servicer, the Program Agent, the Paying Agent, the
Commercial Paper Conduits from time to time party thereto, and the Financial
Institutions from time to time party thereto entered into that certain Third
Amended and Restated Loan and Servicing Agreement dated as of July 23, 2010 (the
“Loan and Servicing Agreement”);

WHEREAS, as provided herein, the parties hereto have agreed to amend certain
provisions of the Loan and Servicing Agreement as described below;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

SECTION 1. Amendment to the Loan and Servicing Agreement. Effective as of the
date hereof, and subject to the satisfaction of the conditions precedent and
subsequent set forth in Section 2 hereof, the Loan and Servicing Agreement is
hereby amended as follows:

1.1 The definitions of “Borrowing Base (Eligible Contracts)”, “Borrowing Base
(Wet Contracts)”, “Charged-Off Losses Ratio”, “Delinquency Measurement Ratio”,
“DTCS” and “Permitted State”, set forth in Section 1.01 of the Loan and
Servicing Agreement are hereby amended and restated as follows:

“Borrowing Base (Eligible Contracts)” means, at any time, the product of (i) the
Advance Rate and (ii) (w) the aggregate Principal Balances of all Eligible
Contracts at such time, minus (x) the amount by which the aggregate Principal
Balances of all Eligible Contracts as to which the related Contract Debtor is
rated “D+”, “D” or “D-” pursuant to the Credit and Collection Policy exceeds the
product of 5.00% and the aggregate Principal Balances of all Eligible Contracts
at such time, minus (y) the amount by which the aggregate Principal Balances of
all Eligible Contracts as to which all or part in excess of 10.00% of any
Scheduled Payment is 31 or more but less than 61 days delinquent



--------------------------------------------------------------------------------

exceeds the product of 10.00%, minus (z) the amount by which the aggregate
Principal Balances of all Eligible Contracts as to which the original term to
maturity exceeds sixty-eight (68) months exceeds the product of 5.00% and the
aggregate Principal Balances of all Eligible Contracts at such time.

“Borrowing Base (Wet Contracts)” means, at any time, the lesser of
(a) $9,000,000 and (b) (i) the product of 50% and the aggregate Principal
Balance of all Pledged Contracts that are Wet Contracts at such time, minus
(ii) the amount by which the aggregate Principal Balances of all Pledged
Contracts that are Wet Contracts as to which the related Contract Debtor is
rated “D+”, “D” or “D-” pursuant to the Credit and Collection Policy exceeds the
product of 5.00% and the aggregate Principal Balances of all Pledged Contracts
that are Wet Contracts at such time, minus (iii) the amount by which the
aggregate Principal Balances of all Pledged Contracts that are Wet Contracts as
to which the original term to maturity exceeds sixty-eight (68) months exceeds
the product of 5.00% and the aggregate Principal Balances of all Pledged
Contracts that are Wet Contracts at such time.

“Charged-Off Losses Ratio” means, with respect to any Accounting Period (i) with
respect to the Pledged Contracts, the percentage equivalent of a fraction, the
numerator of which is the aggregate Principal Balance of such Pledged Contracts
which became Charged-Off Contracts during such Accounting Period, minus the
aggregate of amounts received by the Servicer during such Accounting Period and
applied to any Pledged Contract which is a Charged-Off Contract as of the end of
such Accounting Period, and the denominator of which is the aggregate Principal
Balance of all Pledged Contracts as of the end of such Accounting Period, or
(ii) with respect to the Managed Portfolio Contracts, the percentage equivalent
of a fraction, the numerator of which is the aggregate Principal Balance of the
Managed Portfolio Contracts which became Charged-Off Contracts during such
Accounting Period, minus the aggregate of amounts received by the Servicer
during such Accounting Period and applied to any such Managed Portfolio Contract
which is a Charged-Off Contract as of the end of such Accounting Period, and the
denominator of which is the aggregate Principal Balance of all Managed Portfolio
Contracts as of the end of such Accounting Period.

“Delinquency Measurement Ratio” means, as of any Measurement Date, (a) with
respect to the Pledged Contracts, the quotient (expressed as a percentage) of
(i) the Principal Balance of the Pledged Contracts which are Delinquency
Measurement Contracts as of such Measurement Date, divided by (ii) the aggregate
Principal Balance of all Pledged Contracts as of such Measurement Date, or
(b) with respect to the Managed Portfolio Contracts, the quotient (expressed as
a percentage) of (i) the Principal Balance of all of the Managed Portfolio
Contracts which are Delinquency Measurement Contracts as of such Measurement
Date, divided by (ii) the aggregate Principal Balance of all Managed Portfolio
Contracts as of such Measurement Date.

“DTCS” means DriveTime Car Sales Company, LLC, an Arizona limited liability
company, together with its successors and each wholly-owned subsidiary of
DriveTime Car Sales Company, LLC, created for the purpose of originating
Contracts.



--------------------------------------------------------------------------------

“Permitted State” means each of Arizona, Nevada, California, New Mexico, Texas,
Florida, Georgia, Virginia, North Carolina, Colorado, Oklahoma, South Carolina,
Tennessee, Alabama, Mississippi, Ohio, Kentucky, Arkansas, Missouri and Indiana
and such other states as may be approved by the Program Agent in writing from
time to time (such approval not to be unreasonably withheld).

1.2 The definition of “Eligible Contract” set forth in Section 1.01 of the Loan
and Servicing Agreement is hereby amended by deleting clauses (g), (i) and (uu)
thereof and substituting, in lieu thereof, respectively, the following:

(g) which is not (i) a Charged-off Contract, (ii) a Contract for which the
Amount Financed was in excess of $30,000, or (iii) a Contract that (A) was
previously a Pledged Contract and (B) was previously transferred by the Borrower
in connection with a Contract Disposition Transaction and, at the time of such
Contract Disposition Transaction, was a Delinquency Measurement Contract;
provided that notwithstanding the foregoing, a Contract of the type described in
this clause (iii) may become an Eligible Contract if it otherwise satisfies the
definition thereof upon the earlier of (x) the date after such Contract
Disposition Transaction on which such Contract is not a Delinquency Measurement
Contract and the related Contract Debtor has made at least four (4) Scheduled
Payments thereunder and (y) the date on which such Contract was not a
Delinquency Measurement Contract for three (3) consecutive Accounting Periods;

(i) which (i) has an original term to maturity that is not less than twelve
(12) months and does not exceed sixty-two (62) months, or such other period as
may be agreed to from time to time by the Borrower and the Program Agent,
provided that (x) for Receivables as to which the Contract Debtor is rated “B”
the original term to maturity is not less than twelve (12) months and does not
exceed sixty-eight (68) months and (y) for Receivables as to which the Contract
Debtor is rated “A” the original term to maturity is not less than twelve
(12) months and does not exceed seventy-two (72) months, (ii) the Schedule of
Payments has equal periodic payments except for payments due during the first 90
days of the term of such Contract, and except for the final payment which may be
less than the other equal payments, and the payment obligation is in United
States dollars, and (iii) does not cause the weighted average (based on
Principal Balances of the applicable Eligible Contracts) original term to
maturity of all Eligible Contracts that are Pledged Contracts to exceed
sixty-two (62) months; provided that the Pledged Contracts rendered ineligible
solely pursuant to the foregoing clause (iii) shall be selected by the Borrower
from the Pledged Contracts with the longest original term to maturity and only
with Principal Balances required to reduce such weighted average original term
to maturity of all Eligible Contracts that are Pledged Contracts to or below
sixty-two (62) months; provided that any such ineligible Pledged Contract may be
subsequently designated by the Borrower as an “Eligible Contract” if the
eligibility of such Pledged Contract would not cause such weighted average
original term to maturity of all Pledged Contracts to exceed sixty-two
(62) months.

(uu) with respect to which the scheduled payments under the Contract are due at
least monthly in level payments through its maturity date sufficient to fully
amortize the principal balance of such Contract by its maturity date, assuming
timely payment by



--------------------------------------------------------------------------------

Obligors on simple interest Contracts, except that the payment in the first or
last month of the life of the Contract may be minimally different from the level
payment.

1.3 The definitions of “Wet Contract” set forth in Section 1.01 of the Loan and
Servicing Agreement is hereby amended by deleting clauses (g) and (i) thereof
and substituting, in lieu thereof, respectively, the following:

(g) which is not (i) a Charged-off Contract, (ii) a Contract for which the
Amount Financed was in excess of $30,000, or (iii) a Contract that (A) was
previously a Pledged Contract and (B) was previously transferred by the Borrower
in connection with a Contract Disposition Transaction and, at the time of such
Contract Disposition Transaction, was a Delinquency Measurement Contract;
provided that notwithstanding the foregoing, a Contract of the type described in
this clause (iii) may become an Eligible Contract if it otherwise satisfies the
definition thereof upon the earlier of (x) the date after such Contract
Disposition Transaction on which such Contract is not a Delinquency Measurement
Contract and the related Contract Debtor has made at least four (4) Scheduled
Payments thereunder and (y) the date on which such Contract was not a
Delinquency Measurement Contract for three (3) consecutive Accounting Periods;

(i) which has an original term to maturity that does not exceed sixty-two
(62) months, or such other period as may be agreed to from time to time by the
Borrower and the Program Agent, provided that (x) for Receivables as to which
the Contract Debtor is rated “B” the original term to maturity is not less than
twelve (12) months and does not exceed sixty-eight (68) months and (y) for
Receivables as to which the Contract Debtor is rated “A” the original term to
maturity is not less than twelve (12) months and does not exceed seventy-two
(72) months, (ii) and the Schedule of Payments has equal periodic payments
except for payments due during the first 90 days of the term of such Contract,
and except for the final payment which may be less than the other equal
payments, and the payment obligation is in United States dollars, and (iii) does
not cause the weighted average (based on Principal Balances of the applicable
Eligible Contracts) original term to maturity of all Eligible Contracts that are
Pledged Contracts to exceed sixty-two (62) months; provided that the Pledged
Contracts rendered ineligible solely pursuant to the foregoing clause
(iii) shall be selected by the Borrower from the Pledged Contracts with the
longest original term to maturity and only with Principal Balances required to
reduce the such weighted average original term to maturity of all Eligible
Contracts that are Pledged Contracts to or below sixty-two (62) months; provided
that any such ineligible Pledged Contract may be subsequently designated by the
Borrower as an “Eligible Contract” if the eligibility of such Pledged Contract
would not cause such weighted average original term to maturity of all Pledged
Contracts to exceed sixty-two (62) months.

1.4 Section 1.01 of the Loan and Servicing Agreement is hereby amended by
deleting the definitions of “Alternate Payment Location” and “Ineligible
Securitization Contract”.

1.5 Section 4.01(j) of the Loan and Servicing Agreement is hereby amended and
restated as follows:



--------------------------------------------------------------------------------

(j) Collection Information; Master Agency Agreement. The names and addresses of
all the Approved Sub-servicers, Depository Account Banks and Lock-Box
Processors, together with the addresses of the Lock-Boxes and the account
numbers of the Depository Accounts are as specified in Exhibit F. The Lock-Boxes
set forth on Exhibit F are the only addresses to which Contract Debtors and
Approved Sub-servicers of Pledged Contracts are directed to make payment. The
Depository Accounts set forth on Exhibit F are the only accounts (other
zero-balance accounts) to which Contract Debtors, Approved Sub-servicers or
Lock-Box Processors remit Collections of Pledged Contracts by wire transfer or
electronic funds transfer. Exhibit N hereto is a full, complete and correct copy
of the Master Agency Agreement and such agreement has not been modified and is
in full force and effect. There are no agreements or understandings relating to
the Master Agency Agreement that are not fully and accurately described in
Exhibit N. No DT Entity has granted any Person, other than Wells Fargo Bank,
National Association under the Master Agency Agreement, “control” (within the
meaning of Section 9-102 of any applicable enactment of the UCC) of any
Depository Account or the right to take control of any Depository Account at a
future time or upon the occurrence of a future event.

1.6 Section 5.01(g)(i) of the Loan and Servicing Agreement is hereby amended and
restated as follows:

(i) Instruct all Contract Debtors to remit all payments made in respect of the
Pledged Contract to a Lock-Box or a Depository Account;

1.7 Section 5.03(d) of the Loan and Servicing Agreement is hereby amended and
restated as follows:

(d) Change in Payment Instructions to Contract Debtors. Make any change in its
instructions to Contract Debtors regarding the making of payments in respect of
the Pledged Contracts to any Lock-Box or Depository Account, other than
instructing Contract Debtors to remit payments to another Lock-Box or Depository
Account.

1.8 Section 5.03(e) of the Loan and Servicing Agreement is hereby amended by
deleting the last sentence thereof.

1.9 Section 5.06(c) of the Loan and Servicing Agreement is hereby amended and
restated as follows:

(c) Change in Payment Instructions to Contract Debtors. Make any change in its
instructions to Contract Debtors regarding the making of payments in respect of
the Pledged Contracts to any Lock-Box or Depository Account, other than
instructing Contract Debtors to remit payments to another Lock-Box or Depository
Account.

1.10 Section 5.06(d) of the Loan and Servicing Agreement is hereby amended by
deleting the last sentence thereof.

1.11 Exhibit F to the Loan and Servicing Agreement is hereby amended and
restated as set forth on Exhibit F hereto.



--------------------------------------------------------------------------------

SECTION 2. Conditions to Effectiveness. This Amendment shall become effective as
of the date hereof upon receipt by the Program Agent of counterparts of this
Amendment executed by each of the parties hereto.

SECTION 3. Representations, Warranties and Confirmations. Each of the Servicer
and the Borrower hereby represents and warrants that:

3.1 It has the power and is duly authorized to execute and deliver this
Amendment.

3.2 The execution and delivery of this Amendment has been duly authorized by all
corporate or limited liability company action necessary on its part.

3.3 This Amendment and the Loan and Servicing Agreement as amended hereby,
constitute legal, valid and binding obligations of such parties and are
enforceable against such parties in accordance with their terms.

3.4 Immediately prior, and after giving all effect, to this Amendment, the
covenants, representations and warranties of each such party, respectively, set
forth in the Loan and Servicing Agreement and as amended hereby, are true and
correct in all material respects as of the date hereof (except to the extent
such representations or warranties relate solely to an earlier date and then as
of such date).

3.5 Immediately prior, and after giving all effect, to this Amendment, no event,
condition or circumstance has occurred and is continuing which constitutes an
Event of Termination or Incipient Event of Termination.

SECTION 4. Entire Agreement. The parties hereto hereby agree that this Amendment
constitutes the entire agreement concerning the subject matter hereof and
supersedes any and all written and/or oral prior agreements, negotiations,
correspondence, understandings and communications.

SECTION 5. Effectiveness of Amendment. Except as expressly amended by the terms
of this Amendment, all terms and conditions of the Loan and Servicing Agreement
shall remain in full force and effect and are hereby ratified and confirmed.
This Amendment is effective only for the specific purpose for which it is given
and shall not operate as a consent, waiver, amendment or other modification of
any other term or condition set forth in the Loan and Servicing Agreement or any
right, power or remedy of any Program Agent under the Loan and Servicing
Agreement. Upon the effectiveness of this Amendment, each reference in the Loan
and Servicing Agreement to “this Agreement” or “this Loan and Servicing
Agreement” or words of like import shall mean and be references to the Loan and
Servicing Agreement as amended hereby, and each reference in any other Facility
Document to the Loan and Servicing Agreement or to any terms defined in the Loan
and Servicing Agreement which are modified hereby shall mean and be references
to the Loan and Servicing Agreement or to such terms as modified hereby.

SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

SECTION 7. Severability. In case any provision in this Amendment will be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions will not in any way be affected or impaired thereby.

SECTION 8. Binding Effect. This Amendment shall be binding upon and shall be
enforceable by parties hereto and their respective successors and permitted
assigns.

SECTION 9. Headings. The Section headings herein are for convenience only and
will not affect the construction hereof.

SECTION 10. Novation. This Amendment does not constitute a novation or
termination of the Loan and Servicing Agreement or any Facility Document and all
obligations thereunder are in all respects continuing with only the terms
thereof being modified as provided herein.

SECTION 11. Counterparts. This Amendment may be executed in any number of
counterparts, each of which so executed will be deemed to be an original, but
all such counterparts will together constitute but one and the same instrument.

[SIGNATURE PAGE TO FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized officers as of the date
first above written.

 

DT WAREHOUSE, LLC, as Borrower By:   /s/ Jon Ehlinger  Name: Jon Ehlinger Title:
Secretary DT CREDIT COMPANY, LLC, as Servicer By:   /s/ Jon Ehlinger  Name: Jon
Ehlinger Title: Secretary

Signature Page to Amendment No 1 to Third Amended and Restated Loan and
Servicing Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Backup Servicer, Paying Agent and Securities Intermediary

By:   /s/ Jeanine C. Casey  Name: Jeanine C. Casey Title: Vice President

Signature Page to Amendment No 1 to Third Amended and Restated Loan and
Servicing Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH as sole Committed Lender, sole Managing Agent
and as Program Agent By:   /s/ Daniel Gerber  Name: Daniel Gerber Title:
Director By:   /s/ Katherine Bologna  Name: Katherine Bologna Title: Vice
President MONTEREY FUNDING LLC, as a Conduit Lender By:   /s/ Lori Gebron  Name:
Lori Gebron Title: Vice President

Signature Page to Amendment No 1 to Third Amended and Restated Loan and
Servicing Agreement



--------------------------------------------------------------------------------

EXHIBIT F

LIST OF LOCK-BOXES, LOCK-BOX PROCESSORS; DEPOSITORY ACCOUNTS;

AND DEPOSITORY ACCOUNT BANKS

HOME OFFICE

4020 East Indian School Road, Phoenix, AZ 85018

MESA OFFICE

7300 East Hampton Boulevard, Mesa, AZ 85029

DEALERSHIPS

Attached

P.O. BOXES

DT Credit Company, LLC, P.O. Box 53087, Phoenix, AZ 85072

DEPOSITORY ACCOUNTS

Wells Fargo Bank, 100 West Washington Street, Phoenix, AZ 85003

Attn: Mr. John Helms, (602) 378-6633

Acct: [*] (Concentration)

Acct: [*] (Collection)

 

* Confidential information on this page has been omitted and filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Request.